internal_revenue_service number release date index number ------------------------------------- ----------------------------------------------------- ------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc fip branch plr-118266-14 date date legend issuer ------------------------------------------------------------------- bonds ----------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ----------------------------------------------------------------------- state authority canal a canal b canal c lake s lake t river u river v -------------------------- ---------------------------------------- ----------------------- ---------------------- ------------------------ ------------------ --------------------- -------------------------------- ----------------------- plr-118266-14 supply x supply y a b c d e f ------------------------------------------- ---------------------------------------- ---- ------------ ------------ -------- -------- -------- dear ------------------ this is in response to the request for a ruling submitted on behalf of issuer pertaining to the proposed issuance of the bonds in part as governmental bonds as defined in sec_1_150-1 of the income_tax regulations and in part as exempt facility bonds under sec_142 of the internal_revenue_code code facts and representations issuer makes the following representations issuer was formed by state as a political_subdivision and governmental agency of state to develop conserve and protect the water resources of river u watershed issuer owns and operates various facilities for collecting storing and distributing raw water for industrial municipal and irrigation purposes issuer collects stores and distributes raw water from supply x and supply y primarily on the basis of gravity the delivery points for supply y are approximately a miles downstream from supply x supply x consists solely of stored water rights in the amount of b acre-feet per year afpy while supply y totaling c afpy consists primarily of run-of-river water rights from river u and river v and some stored and developed water rights supply x is collected and stored at lake s and delivered or expected to be delivered to issuer’s customers with contracts for the delivery of supply x water supply x customers supply x facilities are owned and operated by issuer and include a dam and reservoir at lake s diversion channels a service outlet pond flood gates and plr-118266-14 other_property such as a maintenance shop warehouse and a communications tower supply x facilities supply y facilities consist of a pump station at lake t canal a into which the pump station transfers issuer’s run-of-river water supply from river u and certain available stored and developed water rights flowing through lake t a reservoir reservoir canal b canal c and a pump station on canal c canal c pump station collectively referred to as supply y facilities issuer’s run-of-river water supply from river v runs through a canal owned operated and maintained by authority a governmental_unit that traverses both canal b and canal c authority canal canal c pump station transfers issuer’s run-of-river water supply from authority canal into canal c issuer’s customers with contracts for the delivery of supply y water supply y customers receive raw water at various delivery points on canal a canal b and canal c other than canal c pump station which is owned and operated by authority supply y facilities are owned and operated by issuer issuer and authority have entered into an agreement whereby authority operates canal c pump station to transfer upon request by issuer issuer’s river v run-of-river water supply from authority canal into canal c for delivery to issuer’s customers that receive water from canal c authority’s customers have no rights to the use of and receive no benefit from canal c pump station the contracts entered into between issuer and its supply x customers and supply y customers are take or pay contracts within the meaning of sec_1_141-7 that require the customer to purchase raw water in accordance with generally applicable schedules or rates issuer has the right to adjust the water rates from time to time to cover the cost of the administration of and capital improvements to the water supplies including principal and interest on outstanding bonds that were used to finance the water supply and its improvements water rate increases are applicable to both supply x customers and supply y customers supply x customers consist of an industrial user and municipal water districts issuer has entered into a take_or_pay_contract with an industrial customer and expects to enter into take or pay contracts with municipal water districts for the delivery of all of the raw water from supply x based on such agreements issuer expects that less than percent of supply x will be used by the industrial customer while the remainder will be used by municipal water districts supply y customers consist of industrial and irrigation users and municipal water districts issuer has entered into take or pay contracts for the delivery of d percent of supply y its contracts with industrial and irrigation customers account for e percent over percent of supply y plr-118266-14 issuer represents that it will make the remaining unallocated f percent of supply y available to members of the general_public including making reasonable accommodation for any additional infrastructure necessary to deliver the requested amounts to the delivery point for such customers and will not deny access to such portion of supply y upon request issuer represents that it will make available at least percent of supply y to residential users and municipal water districts throughout the term of the bonds although issuer has the right to move excess supply from supply x if any downstream for delivery to supply y customers issuer has not exercised its right to release such excess water downstream in recent history and does not expect that it will need to do so in any significant amount in the future supply y customers do not have rights to stored water from supply x and supply x customers do not or will not have rights to water deliveries from supply y in addition supply x customers have no physical ability to receive water from supply y because supply y is downstream from supply x and no portion of supply y is being moved upstream issuer proposes to issue the bonds in part as governmental bonds to finance capital improvements to supply x facilities supply x improvements and in part as exempt facility bonds to finance improvements to supply y facilities supply y improvements as part of supply y improvements issuer plans to construct a new pump station at or near the point where authority canal traverses canal b canal b pump station issuer will own and operate canal b pump station to transfer issuer’s river v run-of-river supply from authority canal into canal b for delivery to issuer’s customers connected to canal b neither authority nor its customers will have rights to the use of or benefit from canal b pump station in addition issuer proposes to use proceeds of the bonds to finance certain services and equipment the services consist of construction management inspection and testing relating to the construction of supply x improvements and supply y improvements to the extent that the services pertain solely to supply x improvements or to supply y improvements issuer will allocate the costs of these services to the construction of supply x improvements and the supply y improvements respectively issuer will allocate services that relate to the construction of both supply x improvements and supply y improvements based on the relative costs of supply x improvements and supply y improvements issuer proposes to use proceeds of governmental bonds for the costs of the services allocable to supply x improvements and proceeds of exempt facility bonds for the costs of the services allocable to supply y improvements the equipment consists of supervisory control and data acquisition equipment that will permit issuer to measure water flow levels in the canals and to capture customer flow data on a real-time basis for supply x and supply y some of the equipment will relate plr-118266-14 solely to the monitoring of supply x or to the monitoring of supply y and will be allocated respectively to the extent that the equipment relates to monitoring both supply x and supply y issuer will allocate the costs of such equipment between supply x and y based on the relative water supply issuer proposes to use proceeds of governmental bonds for the costs of the equipment serving or allocable to supply x issuer proposes to use proceeds of exempt facility bonds for the costs of the services allocable to the costs of equipment serving or allocable to supply y we refer to supply x facilities supply x improvements and the equipment allocable to supply x collectively as improved supply x facilities we refer to supply y facilities supply y improvements and the equipment allocable to supply y collectively as improved supply y facilities law and analysis sec_103 provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 shall not apply in the case of any private_activity_bond which is not a qualified_bond within the meaning of sec_141 i private_business_use sec_141 provides that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test and the private_security_or_payment_test or which meets the private_loan_financing_test sec_141 provides that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that an issue meets the private_security_or_payment_test if the payment of the principal of or interest on more than percent of the proceeds of such issue is under the terms of such issue or any underlying arrangement directly or indirectly a secured_by an interest in i property used or to be used for a private_business_use or ii payments in respect of such property or b to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_141 provides that for purposes of the private_business_use tests the term private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit for this purpose use as member of the general_public shall not be taken into account sec_141 provide that the term government_use means any use other than a private_business_use sec_1_141-7 provides special rules to determine whether arrangements for the purchase of output from an output_facility cause an issue of bonds to meet the private business tests for this purpose unless otherwise stated water facilities are treated as output facilities sec_1_141-1 defines output facilities as electric and gas plr-118266-14 generation transmission distribution and related facilities and water collection storage and distribution facilities sec_1_141-7 provides that the purchase pursuant to a contract by a nongovernmental person of available output of an output_facility output contract financed with proceeds of an issue is taken into account under the private business test if the purchase has the effect of transferring the benefits of owning the facility and the burdens of paying the debt service on bonds used directly or indirectly to finance the facility the benefits and burdens test sec_1_141-7 provides that the benefits and burdens test is met if a non-governmental person agrees pursuant to a take contract or a take_or_pay_contract to purchase available output of a facility sec_1_141-7 provides in part that a take_or_pay_contract is an output contract under which a purchaser agrees to pay for the output under the contract whether or not the output_facility is capable of providing the output sec_1_141-7 provides that if an output contract results in private_business_use under sec_1_141-7 the amount of private_business_use generally is the amount of output purchased under the contract sec_1_141-7 provides that whether output sold under an output contract is allocated to a particular facility for example a generating unit to the entire system of the seller of that output net of any uses of that system output allocated to a particular facility or to a portion of a facility is based on all the facts and circumstances significant factors to be considered in determining the allocation of an output contract to a financed property are the following i the extent to which it is physically possible to deliver output to or from a particular facility or system the terms of a contract relating to the delivery of output such as delivery limitations and options or obligations to deliver power from additional sources iii whether a contact is entered into as part of a common plan of financing for a ii iv facility the method of pricing output under the contract such as the use of market rates rather than rates designed to pay debt service of tax-exempt_bonds used to finance a particular facility sec_1_150-1 defines governmental bonds as any bond of an issue of tax-exempt_bonds in which none of the bonds are private_activity_bonds issuer proposes to use proceeds of the governmental bond portion of the bonds to finance supply x improvements the services allocable to supply x improvements and the equipment allocable to supply x given the nature of these expenditures and issuer’s operation of its facilities the use of these proceeds will be the same as the use of supply x facilities thus private_business_use of the proceeds is determined by analyzing the contracts for water from supply x we first determine the allocation of contracts as between supply x and supply y and the respective facilities plr-118266-14 issuer represents that it has entered into or expects to enter into take or pay contracts for all of supply x it has entered into take or pay contracts for d percent of supply y the delivery points for supply y are approximately a miles downstream of supply x while issuer has the legal right and physical ability to deliver excess water if any from supply x downstream to supply y customers supply y customers have no rights to supply x issuer has not exercised its right to release such excess water downstream in recent history and does not expect that it will need to do so in any significant amount in the future supply x customers do not have any rights or ability to receive water from supply y accordingly we conclude that the contracts between issuer and supply x customers are allocable to improved supply x facilities and the contracts between issuer and supply y customers are allocable to improved supply y facilities based on its actual and expected contracts issuer expects less than percent private_business_use of supply x accordingly the contracts for water from supply x will result in less than percent private_business_use of the proceeds of the bonds issuer proposes to spend for the costs of supply x improvements the services allocable to supply x improvements and the equipment allocable to supply x ii facilities_for_the_furnishing_of_water sec_141 provides in part that the term qualified_bond includes an exempt_facility_bond sec_142 provides that the term exempt_facility_bond includes any bond issued as part of an issue percent or more of the proceeds of which are to be used to provide facilities_for_the_furnishing_of_water sec_142 provides that for purposes of sec_142 the term facilities_for_the_furnishing_of_water means any facility for the furnishing of water if a the water is or will be made available to members of the general_public including electric utility industrial agricultural or commercial users and b either the facility is operated by a governmental_unit or the rates for the furnishing or sale of the water have been established or approved by a state or political_subdivision thereof by an agency_or_instrumentality of the united_states or by a public service or public_utility commission or other similar body of any state or political_subdivision thereof issuer proposes to spend proceeds of the exempt_facility_bond portion of the bonds for the costs of supply y improvements the services allocable to the supply y improvements and the equipment allocable to supply y thus we consider whether supply y improvements and equipment allocable to supply y are facilities_for_the_furnishing_of_water under sec_142 supply y improvements and the equipment allocable to supply y will be used in conjunction with the supply y facilities accordingly we must determine whether improved supply y facilities are facilities_for_the_furnishing_of_water see h_r conf_rep no pincite vol c b pincite t o be a facility for the furnishing of water the facility must be a component of a system or project which furnishes water plr-118266-14 first we determine the nature of improved supply y facilities improved supply y facilities consist of pump stations canals a reservoir and functionally related and subordinate property used by issuer to collect store and distribute raw water to supply y customers accordingly we conclude that improved supply y facilities are facilities_for_the_furnishing_of_water next we determine whether improved supply y facilities are or will be used by issuer to make water available to members of the general_public including electric utility industrial agricultural or commercial users issuer represents that it will make the remaining unallocated f percent of supply y available to members of the general_public and will not deny access to such portion of supply y upon request issuer represents that it will make at least percent of supply y available to residential users and municipal water districts throughout the term of the bonds we conclude that water from supply y is or will be available to members of the general_public because a substantial portion of supply y will be made available to residential users or municipal water districts see s rep no pincite vol c b pincite finally we determine whether improved supply y facilities are operated by a governmental_unit or the rates for the furnishing or sale of supply y have been established or approved by the appropriate government body issuer represents that it is a political_subdivision and government agency of state it is therefore a governmental_unit for purposes of sec_142 issuer operates all of supply y facilities except canal c pump station canal c pump station is operated by authority a governmental_unit accordingly we conclude that improved supply y facilities are operated by a governmental_unit as improved supply y facilities meet all of the requirements of sec_142 improved supply y facilities are facilities_for_the_furnishing_of_water for purposes of sec_142 therefore supply y improvements including the services allocable to supply y improvements and the equipment allocable to supply y are facilities_for_the_furnishing_of_water for purposes of sec_142 conclusions accordingly we conclude that the private_business_use of the proceeds to be used for supply x improvements the services allocable to supply x improvements and the equipment allocable to supply x does not exceed percent and that supply y improvements including the services allocable to supply y improvements and the equipment allocable to supply y constitute facilities_for_the_furnishing_of_water under sec_142 plr-118266-14 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether the interest on the bonds will be excludable from gross_income under sec_103 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel financial institutions products s by _________________________ johanna som de cerff senior technician reviewer branch
